DISSENTING OPINION
No. 04-02-00638-CV
IN RE Cameron Jay SCHEEL
Original Mandamus Proceeding (1)
DISSENTING OPINION ON RELATOR'S MOTION TO RECONSIDER
Opinion by: Phil Hardberger, Chief Justice
Dissenting opinion by: Sarah B. Duncan, Justice
Sitting:	Phil Hardberger, Chief Justice
		Catherine Stone, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	December 4, 2002
	At issue is whether the trial court has jurisdiction to make child custody determinations under
section 152.201 of the Texas Family Code. It is undisputed that Scheel's and Cha's children lived
with them in Maryland for the six months before Cha filed the underlying divorce proceeding.
Therefore, Maryland, not Texas, is the children's home state. See Tex. Fam. Code Ann.
§ 152.102(7) (Vernon 2002). Since the Maryland courts have not declined jurisdiction, the Texas
courts do not have jurisdiction to make custody determinations. See Tex. Fam. Code Ann. § 152.201
(Vernon 2002). I would therefore issue the requested writ.
						Sarah B. Duncan, Justice
Publish
1. This original mandamus proceeding arises out of No. 2002-CI-11254, styled In the Matter of the Marriage
of Mina Cha and Cameron J. Scheel, pending in the 408th Judicial District Court, Bexar County, Texas. The
Honorable Janet Littlejohn, presiding judge of the 150th Judicial District Court, Bexar County, Texas, heard and ruled
on the plea to the jurisdiction.